           Case 1:19-cv-08423-GHW Document 82 Filed 07/13/20 Page 1 of 2

                                                                      USDC SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATE FILED: 7/13/20
----------------------------------------------------------------- X
                                                                  :
AFTERN SANDERSON,                                                 :
                                                                  :
                                                  Plaintiff,      :     1:19-cv-08423-GHW
                                                                  :
                              -v -                                :         ORDER
                                                                  :
LEG APPAREL LLC, AMIEE LYNN                                       :
ACCESSORIES, INC., STEVEN H.                                      :
SPOLANSKY, MELISSA ROMANINO, STUART :
DIAMOND,                                                          :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On June 11, 2020, the Court issued a memorandum opinion and order granting in part and

denying in part Defendants’ motion to dismiss. Dkt. No. 79. The Court dismissed Plaintiff’s claims

for gender-based hostile work environment discrimination and negligent infliction of emotional

distress. Id. The Court granted Plaintiff re-plead those claims and required any amended complaint

to be filed no later than twenty-one days from the date of the order. Id. at 22.

         On July 2, 2020, Plaintiff filed a “memorandum of law to replead dismissed counts.” Dkt.

No. 81. The Court construes Plaintiff’s submission as an amended complaint as to the dismissed

counts. Defendants’ deadline to answer or otherwise respond to the amended complaint is July 31,

2020.

         Plaintiff also sought leave to amend his complaint to add a claim for defamation. Id. at 11-

18. Defendants are directed to file any opposition to Plaintiff’s motion to amend his complaint to

add a defamation claim by July 31, 2020.
          Case 1:19-cv-08423-GHW Document 82 Filed 07/13/20 Page 2 of 2



        Finally, Plaintiff requested a bench trial. Id. at 11. Defendants are directed to advise the

Court as to their position regarding Plaintiff’s request for a bench trial by July 31, 2020.
           SO ORDERED.

Dated: July 13, 2020
                                                          __________________________________
                                                                 GREGORY H. WOODS
                                                                United States District Judge




                                                    2
